DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 9/2/2020 are as follows:
	Claim 1 is amended,
	Claims 2 and 8 are canceled,
	Claims 1, 3-7, and 9-20 are currently pending. 
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the branching point” in line 16, and should recite --the branching point--.
--- Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claims 1, 3, 4, 7, 9-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouanny (French Patent Publication FR2946288A1, previously cited) in view of Matsunaga et al. (U.S. Patent No. 6,454,180, “Matsunaga”, previously cited).

Regarding Claim 1, Jouanny discloses a heat pump system for climate control of a vehicle, comprising:
an air conditioning unit having an air conditioning evaporator (24) and a heating heat exchanger (25), for air conditioning a passenger compartment of the vehicle;
a condenser (20) for transmitting heat from a refrigeration circuit into a coolant circuit;
 a chiller (22) for transmitting heat from the coolant circuit into the refrigeration circuit; 
a low temperature cooler (16); and 
an auxiliary heater (52), wherein
the coolant circuit has two branches which are parallel to one another downstream of the low temperature cooler (16), a first branch of the two branches being a heating branch (see annotated fig 1 below) that can be shut-off  in which the condenser (20) and the heating heat exchanger (25) are arranged, the heating branch extending from a first branching point downstream of the low temperature cooler (16) to an inlet of the heating heat exchanger (25), and a second branch (see annotated fig 1 below) of the two branches being a cooling branch in which the chiller (22) and at least one vehicle component are arranged, the cooling branch extending between the branching point and an inlet of the chiller (see annotated fig 1 below),

the chiller (22) is configured to transmit heat from the cooling branch into the heating branch via the refrigeration circuit (fig 1),
the heating heat exchanger (25) is arranged downstream of the condenser (20),
an outlet of the heating heat exchanger (25) is connected to a second branching point (see annotated fig 1 below) located upstream of any further branching point downstream of the heating heat exchanger (as the coolant recirculates and thus is interpreted as upstream any further branching point),
a third branch (see annotated fig 1 below) extends from the second branching point to a location in the heating branch between the first branching point and an inlet of the condenser (20) and the second branch (see annotated fig 1 below),
a fourth branch (see annotated fig 1 below) extends from the second branching point to a connection point with a fifth branch (see annotated fig 1 below) which extends between an outlet of the chiller (22) and an inlet of the low temperature cooler (16), the fifth branch having no branching or connection points between the chiller and the connection point with the fourth branch and no direct connection with the third branch (fig 1),	
a valve (30) is arranged in the heating branch between the first branching point and the inlet of the condenser (20),
each of the third, fourth and fifth branches do not include a portion of the others of the third, fourth and fifth branches (see annotated fig 1 below), and


    PNG
    media_image1.png
    763
    939
    media_image1.png
    Greyscale


However, Jouanny does not explicitly disclose wherein the auxiliary heater is arranged in a flow path from the condenser to the heating heat exchanger. Rather, the auxiliary heat exchanger is positioned in the air duct leading the passenger cabin. Matsunaga, however, disclose a heat pump system (fig 7) wherein an auxiliary heater (60) is arranged between a heat source (6) and a heating heat exchanger (13, col 10, lines 38-42). Matsunaga teaches this as an 

Regarding Claim 3, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses a shut-off valve (32) arranged for shutting off the heating branch (from 16).

Regarding Claim 4, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses a heating loop formed having a recycling branch (see annotated fig 1 below) which branches off downstream of the heating heat exchanger (25) and upstream of the condenser (20), for recycling coolant (back through the condenser).

    PNG
    media_image2.png
    794
    965
    media_image2.png
    Greyscale


Regarding Claim 7, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses a heating circuit pump (19) arranged in the heating branch (see annotated fig 1 above in rejection of claim 1), for setting a coolant flow through the heating branch.


Regarding Claim 9, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses a control unit (a control unit would be inherent for 

Regarding Claim 10, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses wherein in the heating mode (fig 3) the heating branch is shut off (from radiator 16) and the chiller (22) is activated (page 9, lines 5-23 of translation).

Regarding Claim 11, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses an expansion valve (29) for setting a cooling capacity of the air conditioning evaporator (24), the expansion valve being arranged in the refrigeration circuit upstream of the air conditioning evaporator (24), wherein, in a first mixed mode (fig 2), both the air conditioning evaporator and the heating heat exchanger (25) are activated (page 8, line 23-page 9, line 11 of translation).

Regarding Claim 12, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses an expansion valve (27) for setting the quantity of heat which the chiller (22) transmits into the coolant circuit, the expansion valve being arranged in the refrigeration circuit upstream of the chiller, wherein, in a second mixed mode (fig 6), the quantity of heat is reduced in comparison to a maximum quantity (since heat is being stored in 36, page 13, lines 9-25, of translation).

Regarding Claim 13, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses wherein the heat pump system has a third mixed mode in which the heating branch is temporarily open (fig 7, open to 16, temporarily during the refill of the storage vessel 36, page 13, line 36-page 14 of translation).

	Regarding Claim 14, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses wherein in the cooling mode (fig 1) the heating branch is open and the chiller (22) is deactivated (page 7, line 22-page 8, line 22 of translation).

	Regarding Claim 17, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses wherein the heat pump system is switched over between a plurality of operating modes (figs 1-7), including at least between a heating mode (fig 3) for interior heating and a cooling mode (fig 1) for interior cooling.

Regarding Claim 18, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses wherein the heat pump system is switched over into a first mixed mode (fig 5) by the passenger compartment being heated via the heating heat exchanger (25) and at the same time being cooled via the air conditioning evaporator (24) for dehumidification (page 12, line 19 – page 13, line 8 of translation).

Regarding Claim 19, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses wherein the heat pump system is switched over into 

Regarding Claim 20, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses wherein, in a third mixed mode (fig 7), the heating branch is temporarily opened (open to 16, temporarily during the refill of the storage vessel 36, page 13, line 36-page 14 of translation).

7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouanny and Matsunaga as applied to claim 4 above, and further in view of Kawase et al. (U.S. Patent Publication No. 2010/0281901, “Kawase”, previously cited).

Regarding Claim 5, the combination of Jouanny and Matsunaga discloses all previous claim limitations. However, they do not explicitly discloses a nonreturn valve arranged in the recycling branch. Kawase, however, discloses heat pump system for a vehicle (fig 1) wherein a nonreturn valve (12) is arranged in a recycling branch (10). Kawase teaches that this prevents backflow into the pump (11, ¶ 0029). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jouanny, as modified, to provide a nonreturn valve downstream of pump 34, in order to prevent backflow through the pump and thus not allow fluid to flow backwards through the pump, for example during the operation shown in figure 1. 



8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouanny and Matsunaga as applied to claim 1 above, and further in view of Nakajo et al. (U.S. Patent Publication No. 2012/0017637, “Nakajo”, previously cited).

Regarding Claim 6, the combination of Jouanny and Matsunaga discloses all previous claim limitations. Jouanny further discloses wherein the air conditioning unit has an air duct, for supplying air into the passenger compartment, the heating heat exchanger is arranged in the air duct downstream of the air conditioning evaporator.  
However, they do not explicitly disclose wherein the air duct has an air bypass for bypassing the heating heat exchanger. Nakajo, however, discloses a heat pump system for a vehicle (fig 1) wherein the air duct has an air bypass (below 8c) for bypassing the heating heat exchanger (8a). Nakajo teaches that by providing the mixing door (8c) the amount of air passing through the heating heat exchanger can be varied (¶ 0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jouanny, as modifieid, to provide the air bypass and mixing door of Nakajo in order to allow for the amount of air to pass through the heating heat exchanger to vary and thus not allow over heating of the air during, for example dehumidification of the air (fig 5). 


9.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouanny and Matsunaga as applied to claim 1 above (first interpretation), and further in view of Haug (U.S. Patent Publication No. 2015/0266359, previously cited).

Regarding Claim 15, the combination of Jouanny and Matsunaga discloses all previous claim limitations. However, they do not explicitly disclose an internal heat exchanger which couples a feed and a return of the chiller thermally to each other arranged in the refrigeration circuit.
Haug, however, discloses a heat pump system for vehicle (fig 1) wherein an internal heat exchanger (18) couple a feed and a return of a chiller (20) thermally to each other arranged in the refrigeration circuit. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Jouanny, as modified, to provide the internal heat exchanger of Haug in order ensure that only liquid refrigerant to reach the expansion valve and thus improve the efficiency of the refrigeration cycle. 

10.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouanny, Matsunaga, and Haug as applied to claim 15 above, and further in view of Takahashi et al. (U.S. Patent No. 8,161,770, “Takahashi”, previously cited). 

Regarding Claim 16, the combination of Jouanny, Matsunaga, and Haug discloses all previous claim limitations. Jouanny, as modified, further discloses wherein the air conditioning evaporator (24, Jouanny) is connected parallel to the internal heat exchanger (18, Haug) and the chiller (22, Jouanny). 
However, they do not explicitly disclose a further internal heat exchanger is arranged, which couples a feed and a return of the air conditioning evaporator thermally to each other. Takahashi, however, discloses a heat pump system for a vehicle wherein aa further internal heat . 
Response to Arguments
11.	Applicant's arguments filed 9/2/2020 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 9-12) that Jouanny does not teach the first, second, third, fourth and fifth branches with connection and branch point locations as now claimed. However, as now interpreted Jouanny does teach these limitations as laid out in the rejection of claim 1. 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763